
	
		II
		110th CONGRESS
		2d Session
		S. 3360
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mr. Durbin (for himself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase the availability of domestically manufactured
		  passenger cars for intercity passenger rail service, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Creating American Rolling Stock
			 Act of 2008 or the Train CARS Act.
		2.DefinitionsIn this Act:
			(1)AmtrakThe
			 term Amtrak means the National Railroad Passenger
			 Corporation.
			(2)Eligible
			 applicantThe term eligible applicant means Amtrak,
			 a State (including the District of Columbia), a group of States, an interstate
			 compact, or a regional transportation authority established by 1 or more States
			 and having responsibility for providing intercity passenger rail
			 service.
			(3)Intercity
			 passenger rail serviceThe term intercity passenger rail
			 service means transportation services with the primary purpose of
			 passenger transportation between towns, cities, and metropolitan areas by
			 rail.
			(4)RehabilitateThe
			 term rehabilitate means extending the useful life or improving the
			 effectiveness of existing rolling stock, including—
				(A)the correction of
			 a deficiency;
				(B)the modernization
			 or replacement of equipment;
				(C)the modernization
			 of, or replacement of parts for, rolling stock;
				(D)the
			 rehabilitation or remanufacture of rail rolling stock and associated facilities
			 used primarily in intercity passenger rail service; and
				(E)the use of
			 nonstructural elements.
				(5)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			3.Grants to
			 purchase domestically manufactured rolling stock for intercity passenger rail
			 service
			(a)Grant
			 authorized
				(1)In
			 generalThe Secretary of Transportation may award grants under
			 this section to eligible applicants to purchase or rehabilitate domestically
			 manufactured rolling stock necessary to provide or improve intercity passenger
			 rail transportation.
				(2)ConditionsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall promulgate regulations that establish procedures and schedules for the
			 awarding of grants under this section, including application and qualification
			 procedures and a record of decision on applicant eligibility.
				(b)Project as part
			 of State rail plan
				(1)In
			 generalThe Secretary may not award a grant for a purchase of
			 rolling stock under this section unless the Secretary determines that—
					(A)the project is
			 part of a State rail plan developed under chapter 225 of title 49, United
			 States Code; and
					(B)the applicant or
			 recipient has or will have the legal, financial, and technical capacity to
			 purchase, install, and maintain the rolling stock.
					(2)InformationAn
			 eligible applicant shall provide sufficient information upon which the
			 Secretary can make the determination required under paragraph (1).
				(c)Selection
			 criteriaIn selecting grant recipients under subsection (a), the
			 Secretary shall—
				(1)require that each
			 rail car purchased with grant funds meet all applicable safety and security
			 requirements;
				(2)give preference
			 to rail cars with high levels of estimated ridership, increased on-time
			 performance, reduced trip time, additional service frequency to meet
			 anticipated or existing demand, or other significant service
			 enhancements;
				(3)ensure that each
			 rail car is compatible with, and is operated in conformance with—
					(A)plans developed
			 pursuant to the requirements of section 135 of title 23, United States Code;
			 and
					(B)the national rail
			 plan, if available; and
					(4)give preference
			 to purchases of rolling stock that—
					(A)are expected to
			 have a significant favorable impact on air or highway traffic congestion,
			 capacity, or safety;
					(B)will improve
			 freight or commuter rail operations;
					(C)will have
			 significant environmental benefits, including the purchase of environmentally
			 sensitive, fuel-efficient, and cost-effective passenger rail equipment;
					(D)will have
			 positive economic and employment impacts;
					(E)have commitments
			 of funding from non-Federal Government sources in a total amount that exceeds
			 the minimum amount of the non-Federal contribution required for the
			 project;
					(F)involve donated
			 property interests or services;
					(G)are identified by
			 the Surface Transportation Board as necessary to improve the on-time
			 performance and reliability of intercity passenger rail under section 24308(f)
			 of title 49, United States Code;
					(H)are designed to
			 support intercity passenger rail service;
					(I)can be easily
			 transferred to commuter service or to another intercity passenger rail route;
			 and
					(J)are produced
			 domestically.
					(d)Amtrak
			 eligibilityTo receive a grant under this section, Amtrak may
			 enter into a cooperative agreement with 1 or more States to purchase or
			 rehabilitate rolling stock for 1 or more projects on a State rail plan’s ranked
			 list of rail capital projects developed under section 22504(a)(5) of title 49,
			 United States Code.
			(e)Federal share
			 of net project costA grant for the purchase of rolling stock
			 under this section shall not exceed 80 percent of the total cost.
			(f)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as are necessary to the Secretary for fiscal year 2009 and for each
			 subsequent fiscal year for the grants to purchase domestically manufactured and
			 rehabbed rolling stock under this section.
			4.Buy American
			 conditions
			(a)Domestic buying
			 preference
				(1)Requirement
					(A)In
			 generalIn using grant funds or bond proceeds made available
			 under this Act or an amendment made by this Act for purchasing rolling stock, a
			 grant or bond proceeds recipient may only purchase—
						(i)unmanufactured
			 articles, material, and supplies mined or produced in the United States;
			 or
						(ii)manufactured
			 articles, material, and supplies manufactured in the United States
			 substantially from articles, material, and supplies mined, produced, or
			 manufactured in the United States.
						(B)De minimis
			 amountSubparagraph (A) shall only apply to purchases totaling at
			 least $1,000,000.
					(2)ExemptionsThe
			 Secretary of Transportation may exempt a grant or bond proceeds recipient from
			 the requirements of this subsection if the Secretary, after receiving an
			 application for such exemption, determines that, for particular articles,
			 material, or supplies—
					(A)such requirements
			 are inconsistent with the public interest;
					(B)the cost of
			 imposing the requirements is unreasonable; or
					(C)the articles,
			 material, or supplies, or the articles, material, or supplies from which they
			 are manufactured, are not mined, produced, or manufactured in the United States
			 in sufficient and reasonably available commercial quantities and are not of a
			 satisfactory quality.
					(b)Operators
			 deemed rail carriers and employers for certain purposesAny
			 entity that conducts rail operations using rolling stock that has been
			 manufactured or rehabilitated with funding provided in whole or in part by a
			 grant or bond proceeds made available under this Act or an amendment made by
			 this Act shall be considered a rail carrier (as defined in section 10102(5) of
			 title 49, United States Code) for purposes of this Act and any other law that
			 adopts that definition or in which that definition applies, including—
				(1)the Railroad
			 Retirement Act of 1974 (45 U.S.C. 231 et seq.);
				(2)the Railway Labor
			 Act (43 U.S.C. 151 et seq.); and
				(3)the Railroad
			 Unemployment Insurance Act (45 U.S.C. 351 et seq.).
				(c)Prevailing wage
			 requirementAny entity that purchases or rehabilitates rolling
			 stock which has been financed in whole or in part by grants or bond proceeds
			 made available under this Act or an amendment made by this Act shall comply
			 with subchapter IV of chapter 31 of title 40, United States Code, commonly
			 referred to as the Davis-Bacon Act.
			5.Next generation
			 corridor train equipment pool
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, Amtrak shall establish a Next Generation Corridor Equipment Pool
			 Committee (referred to in this section as the Committee), which
			 shall be comprised of representatives of Amtrak, the Federal Railroad
			 Administration, host freight railroad companies, passenger railroad equipment
			 manufacturers, commuter rail agencies, railroad labor unions, other passenger
			 railroad operators, as appropriate, and interested States.
			(b)PurposeThe
			 purpose of the Committee shall be to design, develop specifications for, and
			 procure standardized next-generation corridor equipment, including rolling
			 stock that is easily transferred from commuter rail service to new intercity
			 passenger rail service.
			(c)FunctionsThe
			 Committee may—
				(1)determine the
			 number of different types of equipment required, taking into account variations
			 in operational needs and corridor infrastructure;
				(2)establish a pool
			 of equipment to be used on corridor routes funded by participating
			 States;
				(3)subject to
			 agreements between Amtrak and States, utilize services provided by Amtrak to
			 design, maintain, and rehabilitate equipment; and
				(4)explore the
			 benefits of creating a public or private entity that would—
					(A)purchase and own
			 domestically produced rolling stock; and
					(B)lease such
			 rolling stock to States or Amtrak for passenger rail service.
					(d)Cooperative
			 agreementsAmtrak and States participating in the Committee
			 may—
				(1)enter into
			 agreements for the funding, procurement, rehabilitation, ownership, management,
			 or leasing of corridor equipment, including equipment currently owned or leased
			 by Amtrak and next generation corridor equipment acquired as a result of the
			 Committee's actions; and
				(2)establish a
			 corporation, which may be owned or jointly owned by Amtrak, participating
			 States or other entities, to perform these functions.
				6.Intercity
			 passenger rail rolling stock account
			(a)Establishment
			 of accountSection 9503 of the Internal Revenue Code of 1986
			 (relating to Highway Trust Fund) is amended by adding at the end the following
			 new subsection:
				
					(g)Intercity
				passenger rail rolling stock account
						(1)Creation of
				accountThere is established in the Highway Trust Fund a separate
				account to be known as the Intercity Passenger Rail Rolling Stock
				Account, consisting of such amounts as may be transferred or credited
				to the Intercity Passenger Rail Rolling Stock Account as provided in this
				subsection or section 9602(b).
						(2)Transfer to
				account of amounts equivalent to certain taxesThe Secretary of
				the Treasury shall transfer to the Intercity Passenger Rail Rolling Stock Trust
				Fund the intercity passenger rail rolling stock portion of the amounts
				appropriated to the Highway Trust Fund under subsection (b) which are
				attributable to taxes under section 4041 or 4081 imposed after September 30,
				2009, and before October 1, 2012. For purposes of the preceding sentence, the
				term intercity passenger rail rolling stock portion means for any
				fuel with respect to which tax was imposed under section 4041 or 4081 and
				otherwise deposited into the Highway Trust Fund, the determined at the rate of
				.25 cent per gallon.
						(3)Expenditures
				from account
							(A)In
				generalAmounts in the Intercity Passenger Rail Rolling Stock
				Account shall be available without fiscal year limitation to—
								(i)eligible
				applicants (as defined in section 2 of the Train CARS Act) to finance the purchase and
				rehabilitation of rolling stock, and
								(ii)each non-Amtrak
				State, to the extent determined under subparagraph (B), for
				transportation-related expenditures.
								(B)Maximum amount
				of funds to non-amtrak statesExcept as provided under
				subparagraph (C), each non-Amtrak State shall receive under this paragraph an
				amount equal to the lesser of—
								(i)the State's
				qualified expenses for the fiscal year, or
								(ii)the product of
				the number of months such State is a non-Amtrak State in such fiscal year and
				1/12 of 1 percent of the lesser of—
									(I)the aggregate
				amounts transferred and credited to the Intercity Passenger Rail Account under
				paragraph (1) for such fiscal year, or
									(II)the aggregate
				amounts appropriated from the Intercity Passenger Rail Account for such fiscal
				year.
									(C)AdjustmentIf
				the amount determined under subparagraph (B)(ii) exceeds the amount under
				subparagraph (B)(i) for any fiscal year, the amount under subparagraph (B)(ii)
				for the following fiscal year shall be increased by the amount of such
				excess.
							(4)DefinitionsFor
				purposes of this subsection—
							(A)Qualified
				expensesThe term qualified expenses means expenses
				incurred, with respect to obligations made, after September 30, 2009, and
				before October 1, 2012—
								(i)for—
									(I)in the case of
				the National Railroad Passenger Corporation, the acquisition of equipment and
				rolling stock, the upgrading of rolling stock maintenance facilities, and the
				maintenance of existing equipment in intercity passenger rail service, and the
				payment of interest and principal on obligations incurred for such acquisition,
				upgrading, and maintenance, and
									(II)in the case of a
				non-Amtrak State, transportation-related expenses, and
									(ii)certified by the
				Secretary of Transportation on October 1 as meeting the requirements of clause
				(i) and as qualified for payment under paragraph (5) for the fiscal year
				beginning on such date.
								(B)Non-amtrak
				stateThe term non-Amtrak State means any State
				which does not receive intercity passenger rail service from the National
				Railroad Passenger Corporation.
							(5)Contract
				authorityNotwithstanding any other provision of law, the
				Secretary of Transportation shall certify expenses as qualified for a fiscal
				year on October 1 of such year, in an amount not to exceed the amount of
				receipts estimated by the Secretary of the Treasury to be transferred to the
				Intercity Passenger Rail Rolling Stock Account for such fiscal year. Such
				certification shall result in a contractual obligation of the United States for
				the payment of such expenses.
						(6)Tax treatment
				of trust fund expendituresWith respect to any payment of
				qualified expenses from the Intercity Passenger Rail Rolling Stock Account
				during any taxable year to a taxpayer—
							(A)such payment
				shall not be included in the gross income of the taxpayer for such taxable
				year,
							(B)no deduction
				shall be allowed to the taxpayer with respect to any amount paid or incurred
				which is attributable to such payment, and
							(C)the basis of any
				property shall be reduced by the portion of the cost of such property which is
				attributable to such payment.
							(7)TerminationThe
				Secretary shall determine and retain, not later than October 1, 2012, the
				amount in the Intercity Passenger Rail Rolling Stock Account necessary to pay
				any outstanding qualified expenses, and shall transfer any amount not so
				retained to the Highway Trust
				Fund.
						.
			(b)Conforming
			 amendmentSection 9503 of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (5) of subsection (e) and by adding at the end
			 the following new subsection:
				
					(h)Portion of
				certain transfers To be made from accounts
						(1)In
				generalTransfers under paragraphs (2), (3), and (4) of
				subsection (c) shall be borne by the Highway Account, the Mass Transit Account,
				and the Intercity Passenger Rail Rolling Stock Account in proportion to the
				respective revenues transferred under this section to the Highway Account
				(after the application of subsections (e)(2) and (g)(2)) and the Mass Transit
				Account and the Intercity Passenger Rail Rolling Stock Account.
						(2)Highway
				accountFor purposes of paragraph (1), the term Highway
				Account means the portion of the Highway Trust Fund which is not the
				Mass Transit Account or the Intercity Passenger Rail Rolling Stock
				Account.
						.
			(c)Capacity
			 improvement charge matching programAny eligible applicant that subsidizes
			 intercity passenger rail service and imposes a capital investment fee on each
			 ticket sold for such service is eligible to receive $1 from the Intercity
			 Passenger Rail Rolling Stock Account (as established in section 9503(g) of the
			 Internal Revenue Code of 1986) for every $1 of such fee that is used to
			 purchase domestically manufactured rolling stock.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxes imposed after September 30, 2009.
			7.Rail
			 infrastructure investment
			(a)Credit to
			 holders of qualified Amtrak bondsSubpart I of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 credits against tax) is amended by adding at the end the following new
			 section:
				
					54C.Credit to
				holders of qualified Amtrak bonds
						(a)Qualified
				Amtrak bondFor purposes of this subpart, the term
				qualified Amtrak bond means any bond issued as part of an issue
				if—
							(1)100 percent or
				more of the available project proceeds of such issue are to be used for
				expenditures incurred after the date of the enactment of this section for any
				qualified project,
							(2)the bond is
				issued by the National Railroad Passenger Corporation, is in registered form,
				and meets the bond limitation requirements under subsection (b),
							(3)the issuer
				designates such bond for purposes of this section,
							(4)the issuer
				certifies that it meets the State contribution requirement of subsection (h)
				with respect to such project, as in effect on the date of the enactment of this
				section,
							(5)the issuer
				certifies that it has obtained the written approval of the Secretary of
				Transportation for such project in accordance with section 26301 of title 49,
				United States Code, as in effect on the date of the enactment of this
				section,
							(6)the payment of
				principal with respect to such bond is the obligation of the National Railroad
				Passenger Corporation, and
							(7)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (d).
							(b)Limitations on
				amount of bonds designated
							(1)In
				generalThere is a qualified Amtrak bond limitation for each
				fiscal year. Such limitation is—
								(A)$700,000,000 for
				each of the fiscal years 2009 through 2012, and
								(B)except as
				provided in paragraph (4), $0 after fiscal year 2012.
								(2)Limits on bonds
				for individual statesNot more than $300,000,000 of the
				limitation under paragraph (1) may be designated for any individual
				State.
							(3)Limit on bonds
				for other projectsNot more than $100,000,000 of the limitation
				under paragraph (1) for any fiscal year may be designated for all qualified
				projects described in subsection (g)(1)(C).
							(4)Carryover of
				unused limitationIf for any fiscal year—
								(A)the limitation
				amount under paragraph (1), exceeds
								(B)the amount of
				bonds issued during such year which are designated under subsection
				(a)(3),
								the
				limitation amount under paragraph (1) for the following fiscal year (through
				fiscal year 2016) shall be increased by the amount of such excess.(c)Maturity
				limitationsIn lieu of section 54A(d)(5), a bond shall not be
				treated as a qualified Amtrak bond if the maturity of such bond exceeds 20
				years.
						(d)Special rules
				relating to expenditures
							(1)In
				generalSubject to paragraph (2), an issue shall be treated as
				meeting the requirements of this subsection if as of the date of issuance, the
				issuer reasonably expects—
								(A)to spend 100
				percent or more of the available project proceeds of the issue for 1 or more
				qualified projects within the 3-year period beginning on such date,
								(B)to incur a
				binding commitment with a third party to spend at least 10 percent of the
				proceeds from the sale of the issue, or to commence construction, with respect
				to such projects within the 6-month period beginning on such date, and
								(C)to proceed with
				due diligence to complete such projects and to spend the proceeds from the sale
				of the issue.
								(2)Rules regarding
				continuing compliance after 3-year determinationIf at least 100
				percent of the available project proceeds of the issue is not expended for 1 or
				more qualified projects within the 3-year period beginning on the date of
				issuance, but the requirements of paragraph (1) are otherwise met, an issue
				shall be treated as continuing to meet the requirements of this subsection if
				either—
								(A)the issuer uses
				all unspent proceeds of the issue to redeem bonds of the issue within 90 days
				after the end of such 3-year period, or
								(B)the following
				requirements are met:
									(i)The issuer spends
				at least 75 percent of the available project proceeds of the issue for 1 or
				more qualified projects within the 3-year period beginning on the date of
				issuance.
									(ii)Either—
										(I)the issuer spends
				at least 100 percent of the available project proceeds of the issue for 1 or
				more qualified projects within the 4-year period beginning on the date of
				issuance, or
										(II)the issuer pays
				to the Federal Government any earnings on the proceeds of the issue that accrue
				after the end of the 3-year period beginning on the date of issuance and uses
				all unspent proceeds of the issue to redeem bonds of the issue within 90 days
				after the end of the 4-year period beginning on the date of issuance.
										For
				purposes of this paragraph, the amount of the nonqualified bonds required to be
				redeemed shall be determined in the same manner as under section 142.(e)Recapture of
				portion of credit where cessation of compliance
							(1)In
				generalIf any bond which when issued purported to be a qualified
				Amtrak bond ceases to be such a qualified bond, the issuer shall pay to the
				United States (at the time required by the Secretary) an amount equal to the
				sum of—
								(A)the aggregate of
				the credits allowable under section 54A with respect to such bond (determined
				without regard to section 54A(c)) for taxable years ending during the calendar
				year in which such cessation occurs and the 2 preceding calendar years,
				and
								(B)interest at the
				underpayment rate under section 6621 on the amount determined under
				subparagraph (A) for each calendar year for the period beginning on the first
				day of such calendar year.
								(2)Failure to
				payIf the issuer fails to timely pay the amount required by
				paragraph (1) with respect to such bond, the tax imposed by this chapter on
				each holder of any such bond which is part of such issue shall be increased
				(for the taxable year of the holder in which such cessation occurs) by the
				aggregate decrease in the credits allowed under section 54A to such holder for
				taxable years beginning in such 3 calendar years which would have resulted
				solely from denying any credit under section 54A with respect to such issue for
				such taxable years.
							(3)Special
				rules
								(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (2) only with respect to credits allowed by reason of section 54A
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
								(B)No credits
				against taxAny increase in tax under paragraph (2) shall not be
				treated as a tax imposed by this chapter for purposes of determining—
									(i)the amount of any
				credit allowable under this part, or
									(ii)the amount of
				the tax imposed by section 55.
									(4)Treatment of
				changes in useFor purposes of paragraph (1), the proceeds from
				the sale of an issue shall not be treated as used for a qualified project to
				the extent that the issuer takes any action within its control which causes
				such proceeds not to be used for a qualified project. The Secretary shall
				prescribe regulations specifying remedial actions that may be taken (including
				conditions to taking such remedial actions) to prevent an action described in
				the preceding sentence from causing a bond to fail to be a qualified Amtrak
				bond.
							(f)Trust
				account
							(1)In
				generalThe following amounts shall be held in a trust account by
				a trustee independent of the National Railroad Passenger Corporation:
								(A)The proceeds from
				the sale of all bonds designated for purposes of this section.
								(B)The amount of any
				matching contributions with respect to such bonds.
								(C)The temporary
				period investment earnings on proceeds from the sale of such bonds.
								(D)Any earnings on
				any amounts described in subparagraph (A), (B), or (C).
								(2)Use of
				fundsAmounts in the trust account may be used only to pay costs
				of qualified projects and redeem qualified Amtrak bonds, except that amounts
				withdrawn from the trust account to pay costs of qualified projects may not
				exceed the aggregate proceeds from the sale of all qualified Amtrak bonds
				issued under this section.
							(3)Use of
				remaining funds in trust accountUpon the redemption of all
				qualified Amtrak bonds issued under this section, any remaining amounts in the
				trust account described in paragraph (1) shall be available to the issuer for
				any qualified project.
							(g)Qualified
				projectFor purposes of this section, the term qualified
				project has the meaning given the term qualified expenses
				in section 9503(g) of the Internal Revenue Code of 1986.
						(h)State
				contribution requirements
							(1)In
				generalFor purposes of subsection (a)(4), the State contribution
				requirement of this subsection is met with respect to any qualified project if
				the National Railroad Passenger Corporation has received from 1 or more States,
				not later than the date of issuance of the bond, matching contributions of not
				less than 20 percent of the cost of the qualified project.
							(2)State matching
				contributions may not include federal fundsFor purposes of this
				subsection, State matching contributions shall not be derived, directly or
				indirectly, from Federal funds, including any transfers from the Highway Trust
				Fund under section
				9503.
							.
			(b)Exclusion from
			 gross income of contributions by amtrak to other rail carriers
				(1)In
			 generalSection 118 of the Internal Revenue Code of 1986
			 (relating to contributions to the capital of a corporation) is amended by
			 redesignating subsections (d) and (e) as subsections (e) and (f), respectively,
			 and by inserting after subsection (c) the following new subsection:
					
						(d)Special rule
				for contributions by Amtrak to other rail carriersFor purposes
				of this section, the term contribution to the capital of the
				taxpayer does not include any contribution by the National Railroad
				Passenger Corporation of personal or real property funded by the proceeds of
				qualified Amtrak bonds under section
				54C.
						.
				(2)Conforming
			 amendmentSubsection (b) of such section 118 is amended by
			 striking subsection (c) and inserting subsections (c) and
			 (d).
				(c)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
							(A)a qualified
				forestry conservation bond, or
							(B)a qualified
				Amtrak bond,
							which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
				(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended to read as follows:
					
						(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
							(i)in the case of a
				qualified forestry conservation bond, a purpose specified in section 54B(e),
				and
							(ii)in the case of a
				qualified Amtrak bond, a purpose specified in section
				54C(g).
							.
				(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						
							Sec. 54C. Qualified Amtrak
				bonds.
						
						.
				(d)Annual report
			 by Treasury on Amtrak Trust AccountThe Secretary of the Treasury
			 shall annually report to Congress as to whether the amount deposited in the
			 trust account established by Amtrak under section 54C(f) of the Internal
			 Revenue Code of 1986, as added by this section, is sufficient to fully repay at
			 maturity the principal of any outstanding qualified Amtrak bonds issued
			 pursuant to section 54C of such Code (as so added), together with amounts
			 expected to be deposited into such account, as certified by Amtrak in
			 accordance with procedures prescribed by the Secretary of the Treasury.
			(e)Issuance of
			 regulationsThe Secretary of the Treasury shall issue regulations
			 required under section 54C of the Internal Revenue Code of 1986 (as added by
			 this section) not later than 90 days after the date of the enactment of this
			 Act.
			(f)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of enactment of this Act.
			8.National
			 Passenger Rail Electrification System Study
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study to
			 determine the potential costs, benefits, and economic impact of providing
			 intercity passenger rail along a national railway electrification
			 system.
			(b)Components of
			 studyThe study conducted under subsection (a) shall analyze the
			 infrastructure needed to operate reliable, high-speed rail intercity passenger
			 service along a national railway electrification system, including an analysis
			 of—
				(1)the equipment
			 costs to achieve such service;
				(2)the environmental
			 impacts related to transitioning to an electrified system;
				(3)safety
			 issues;
				(4)national security
			 issues;
				(5)the high-speed
			 benefits of an electrified system;
				(6)the need for any
			 improvements to existing tunnels, bridges, and other railroad facilities, or
			 the need for the construction of new facilities; and
				(7)the impacts to
			 freight rail traffic.
				9.Report
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Labor shall
			 submit a report to Congress that describes—
			(1)existing Federal
			 programs, policies, and initiatives that could assist in the training of
			 workers from the automotive, aviation, and manufacturing industries to
			 transition such workers to the railcar manufacturing and maintenance industry;
			 and
			(2)recommendations
			 for specific legislative and administrative changes that would assist and
			 encourage workers who have been displaced by cutbacks in the aviation,
			 automotive, and manufacturing industries into transitioning to the rail
			 industry.
			
